287 F.2d 572
ATLAS LIFE INSURANCE COMPANY, a corporation,v.NATIONAL LABOR RELATIONS BOARD and Local 245, BuildingService Employees International Union.
No. 6150.
United States Court of Appeals Tenth Circuit.
Dec. 7, 1960.

E. J. Doerner, Harry D. Moreland and Dickson M. Saunders, Tulsa, Okl., for petitioner.
Thomas J. McDermott, Associate General Counsel, and Marcel Mallet-Prevost, Asst. General Counsel, National Labor Relations Board, Washington, D.C., for respondents.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Petition to review dismissed.